



WARNING

The President of the panel hearing this appeal directs that
    the following should be attached to the file:

An order restricting publication in this proceeding under ss.
    486.4(1), (2), (3) or (4) or 486.6(1) or (2) of the
Criminal Code
shall continue.  These sections of
the
    Criminal Code
provide:

486.4       (1)
Subject to subsection (2), the presiding
    judge or justice may make an order directing that any information that could
    identify the complainant or a witness shall not be published in any document or
    broadcast or transmitted in any way, in proceedings in respect of

(a)       any of the
    following offences;

(i)   an offence under
    section 151, 152, 153, 153.1, 155, 159, 160, 162, 163.1, 170, 171, 172, 172.1,
    173, 210, 211, 212, 213, 271, 272, 273, 279.01, 279.02, 279.03, 346 or 347,

(ii)  an offence under
    section 144 (rape), 145 (attempt to commit rape), 149 (indecent assault on
    female), 156 (indecent assault on male) or 245 (common assault) or subsection
    246(1) (assault with intent) of the
Criminal Code
, chapter C-34 of the
    Revised Statutes of Canada, 1970, as it read immediately before January 4,
    1983, or

(iii) an offence under
    subsection 146(1) (sexual intercourse with a female under 14) or (2) (sexual
    intercourse with a female between 14 and 16) or section 151 (seduction of a
    female between 16 and 18), 153 (sexual intercourse with step-daughter), 155
    (buggery or bestiality), 157 (gross indecency), 166 (parent or guardian
    procuring defilement) or 167 (householder permitting defilement) of the
Criminal
    Code
, chapter C-34 of the Revised Statutes of Canada, 1970, as it read
    immediately before January 1, 1988; or

(b)       two or more offences being dealt with in
    the same proceeding, at least one of which is an offence referred to in any of
    subparagraphs (a)(i) to (iii).

(2)
In
    proceedings in respect of the offences referred to in paragraph (1)(a) or (b),
    the presiding judge or justice shall

(a)  at the first reasonable
    opportunity, inform any witness under the age of eighteen years and the
    complainant of the right to make an application for the order; and

(b)  on application made by the
    complainant, the prosecutor or any such witness, make the order.

(3)
In
    proceedings in respect of an offence under section 163.1, a judge or justice
    shall make an order directing that any information that could identify a
    witness who is under the age of eighteen years, or any person who is the
    subject of a representation, written material or a recording that constitutes
    child pornography within the meaning of that section, shall not be published in
    any document or broadcast or transmitted in any way.

(4)
An
    order made under this section does not apply in respect of the disclosure of
    information in the course of the administration of justice when it is not the
    purpose of the disclosure to make the information known in the community. 2005,
    c. 32, s. 15; 2005, c. 43, s. 8(3)(b).

486.6       (1)
Every
    person who fails to comply with an order made under subsection 486.4(1), (2) or
    (3) or 486.5(1) or (2) is guilty of an offence punishable on summary
    conviction.

(2)
For
    greater certainty, an order referred to in subsection (1) applies to prohibit,
    in relation to proceedings taken against any person who fails to comply with
    the order, the publication in any document or the broadcasting or transmission
    in any way of information that could identify a victim, witness or justice
    system participant whose identity is protected by the order. 2005, c. 32, s.
    15.



CITATION: R. v. R.M., 2011
          ONCA 132



DATE: 20110216



DOCKET: C51123



COURT OF APPEAL FOR ONTARIO



Rosenberg, Sharpe and Watt JJ.A.



BETWEEN:



Her Majesty The Queen



Respondent



And



R.M.



Appellant



William Thompson, for the appellant



Nadia Thomas, for the respondent



Heard: February 10, 2011



On appeal from conviction entered by Justice R. Del Frate of
          the Superior Court of Justice, sitting with a jury, dated May 26, 2009 and
          sentence imposed dated July 30, 2009.



By The Court
:



[1]

The appellant appeals from his conviction by Del Frate
    J. and a jury on two counts of sexual assault, and counts of obstruct justice,
    assault with a weapon and assault.  He
    also appeals from the sentence totalling four years and four months
    imprisonment.  The appellant was
    originally charged with a total of 12 counts.  The prosecution case depended upon the evidence of the appellants
    former spouse who testified to numerous incidents of forced sexual acts and
    assaults and two assaults on her daughter.

[2]

The principal ground of appeal concerns the trial
    judges failure to give the jury a limiting instruction as to the use of prior
    consistent statements that were adduced through the complainant and members of
    her family.  In our view, no substantial
    wrong or miscarriage of justice resulted from the failure to give the limiting
    instruction.  The evidence of these prior
    statements was properly admitted to rebut the clear allegation of recent
    fabrication; it being the defence theory that the complainant fabricated the
    allegations to ensure that the appellant would not obtain custody of their
    children following their separation.

[3]

Of the several prior consistent statements admitted,
    only one related to a count upon which the complainant was convicted.  This statement came from the complainants mother
    in relation to count #1 and its contents were never disclosed.  All that the jury heard was that the
    complainant told her mother she was very scared and the witness advised the
    complaint to go to a doctor or to the police.  While somewhat more detailed complaints relating to other counts were
    adduced both by the Crown, and by defence counsel in cross-examination, the
    appellant was acquitted on those counts.  We also note that the appellant relied upon some of the prior statements
    because they were inconsistent with the complainants testimony.  Defence counsel at trial, not Mr. Thompson,
    never sought a limiting instruction and did not object to the charge to the
    jury.  We are satisfied that the
    appellant was not prejudiced by the absence of a limiting instruction.

[4]

The only other ground of appeal concerned aspects of
    cross-examination by Crown counsel, not Ms. Thomas, of the appellant.  We have examined the various complaints and
    are satisfied that the impugned cross-examination was harmless when considered
    in context.  We agree with Ms. Thomas
    careful analysis of the cross-examination in her factum.  Accordingly, the appeal from conviction is
    dismissed.

[5]

The appellant also appeals from the sentence on two
    bases.  First, he submits that the trial
    judge erred in application of s. 718.2(e) of the
Criminal Code
and the principles set out in
R. v. Gladue
(1999), 133 C.C.C. (3d) 385 (S.C.C.).  When the appellants trial counsel raised the
    application of
Gladue
, the trial
    judge asked counsel to outline the unique systemic background factors in the
    case.  Counsel replied as follows:  Actually in this particular case there do
    not appear to be any.  Defence counsel
    went on to state that the trial judge still had to consider the appellants
    aboriginal heritage.  The trial judge
    agreed.  The trial judge returned to the
    question of the application of
Gladue
in his reasons for sentence noting that this court has held that, the
Gladue
principles mandate a different methodology
    for assessing a sentence for an aboriginal offender but not necessarily a
    different result.  The trial judge also
    noted, as had earlier been conceded by defence counsel, that the systemic
    factors commonly associated with aboriginals are not present.

[6]

On appeal, counsel for the appellant submits that the
    trial judge erred in failing to take into account the greater adverse effect of
    incarceration on aboriginal offenders, even those not necessarily impacted by
    the systemic and background factors referred to in
Gladue
.  We are not persuaded
    that the trial judge did make that error.  He referred to the fact that
Gladue
does require a different methodology and he received accurate submissions from
    both Crown and defence counsel on the issue.

[7]

As noted in
Gladue
at para. 78, the more violent and serious the offence, the more likely it is as
    a practical reality that the term of imprisonment for the aboriginal offender
    will be similar to other offenders.  This
    was such a case.  Over many years, the
    appellant terrorized and subjugated the much younger complainant, on one occasion
    causing serious bodily harm requiring medical intervention.  On another occasion he intimidated her to
    provide false information to police, which led to the obstruct justice charge. The
    offences required a significant sentence of imprisonment.  The sentence imposed by the trial judge was
    within the appropriate range.

[8]

The appellant also submits that the trial judge erred
    in failing to give the appellant credit for 34 days of pre-sentence custody and
    for the many months that he was on house arrest.  At the sentencing, the appellants counsel
    sought a conditional sentence of imprisonment and in support of that
    submission, he said the following:

So Im asking that Your Honour consider, he has
    been on very strict bail.  He has been
    unable to work for the last several years.

[9]

Defence counsel did not ask the trial judge to reduce
    the prison sentence he would otherwise impose by giving credit for the
    pre-trial custody, presumably because he was seeking a conditional sentence of
    imprisonment.  Thus, it does not appear
    that the brief period of pre-sentence custody, immediately after the
    appellants initial arrest, was drawn to the trial judges attention.

[10]

We see no merit to the submission concerning the bail
    conditions.  The trial judge explicitly
    referred to the strict bail as one of the mitigating factors relied upon by the
    defence.  However, it is likely that had
    the trial judge been informed of the short period of pre-trial custody he would
    have given the appellant credit for it; we would allow the sentence appeal to
    that extent.  In all other respects the
    appeal is dismissed.

[11]

Accordingly, the appeal from conviction is
    dismissed.  Leave to appeal sentence is
    granted, the appeal is allowed and the sentence on count #8 is varied to one
    month imprisonment consecutive.

Signed:           M.
    Rosenberg J.A.

Robert
    J. Sharpe J.A.

David
    Watt J.A.

RELEASED:  MR
    February 16, 2011


